Case 2:20-cv-00014-JPJ-PMS Document 32 Filed 12/14/20 Page 1 of 3 Pageid#: 169




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                (Big Stone Gap Division)

 MELINDA SCOTT,
                                  Plaintiff,

 v.                                                 Case No. 2:20-cv-00014-JPJ-PMS
 WISE COUNTY DEPARTMENT OF                          Motion to Extend Deadline
 SOCIAL SERVICES, et al.,                           Pursuant to Local Civ. R. 11(c)(2)
                                 Defendants.



      NOW COMES Joshua Moon, and moves that this Court extend the applicable deadline for

 him to respond to the Motion to Compel filed at Dkt. No. 31. In support of this Motion,

 Defendant Moon states as follows:

      1. Local Civ. R. 11 (c)(1) would ordinarily require the defendant to respond to the motion

         filed at Dkt. No. 31 within 14 days. However, Local Civ. R. 11(c)(2) permits this court to

         enlarge the deadline and permits this Motion to be filed without an accompanying brief.

      2. The Motion to Compel appears to be dated December 7, 2020. Dkt. No 31 at p. 2. It

         appears to have been served on the defendant at a Florida address, rather than upon

         counsel. Id. The Florida address has been the subject of much dispute in recent filings.

         See generally Dkt. Nos. 25, 26 and 30.

      3. The Plaintiff has not attempted to meet and/or confer with undersigned counsel regarding

         the discovery request at issue or the Motion to Compel as required by Fed. R. Civ. P.

         37(a)(1). Indeed, undersigned counsel first became aware of the Motion to Compel when

         he received the ECF notice indicating it had been filed with the Court.

      4. The pending Motion to Set Aside Default (Dkt. No. 25) and Motion to Dismiss (Dkt. No.

         26) raise several issues that ought to be adjudicated before this Court can entertain the
Case 2:20-cv-00014-JPJ-PMS Document 32 Filed 12/14/20 Page 2 of 3 Pageid#: 170




        question of whether discovery ought to be compelled. Specifically, those filings raise,

        among others, the following issues:

            a. Whether this Court has jurisdiction; and/or

            b. Whether Defendant Moon has ever been properly served, such that the discovery

                request at issue is not premature as defined by Fed. R. Civ. P. 34 (b)(2)(A); and/or

            c. Whether the Plaintiff has stated a claim.

    5. A resolution of some or all of the aforementioned issues will help undersigned counsel

        and this Court evaluate the propriety of any discovery request. For example: If this Court

        lacks either subject matter jurisdiction over this case or personal jurisdiction over Mr.

        Moon, it also lacks jurisdiction to compel him to produce documents to the Plaintiff. If

        Mr. Moon has not been properly served, then his deadline to respond to discovery

        requests has not elapsed. If the Plaintiff has not stated a claim, then adducing proof in

        support of a non-cognizable claim will be a futile endeavor that will only burden the

        parties and this Court.

    6. This Court entered an order at Dkt. No. 28 which requires the pending motion to Dismiss

        to be fully briefed no later than January 7, 2020. Allowing undersigned counsel to

        respond to the Motion to Compel only after that briefing has concluded would be in the

        interests of judicial economy.

 WHEREFORE, Mr. Moon moves that his deadline to respond to the Plaintiff’s Motion to

 Compel be extended generally until further order of this Court. Alternatively, Mr. Moon moves

 that his deadline to respond be extended until January 15, 2020.

                       Respectfully submitted this the 14th day of December, 2020,

                                         JOSHUA MOON
Case 2:20-cv-00014-JPJ-PMS Document 32 Filed 12/14/20 Page 3 of 3 Pageid#: 171




 By Counsel:

 /s/ Matthew D. Hardin
 Matthew D. Hardin, VSB #87482
 1725 I Street NW, Suite 300
 Washington, DC 20006
 Phone: (202) 802-1948
 Email: MatthewDHardin@protonmail.com


                                      Certificate of Service

     I hereby certify that on the 14th day of December, 2020, I served true and correct copies of
 the foregoing document upon the plaintiff, by depositing the same into the U.S. Mail, with first
 class postage prepaid, directed to:

                               Melinda Scott
                               2014PMB87
                               Post Office Box 1133
                               Richmond, VA 23218

         The aforementioned documents were served via U.S. Mail pursuant to Fed. R. Civ. P.
 5(b)(2)(C) and Local Civ. R. 11 (a) because the plaintiff is proceeding pro se and there appears
 to be no request for electronic service on the docket.

        Dated: December 14, 2020

                                      /s/Matthew D. Hardin
                                      Matthew D. Hardin
